DOUGLAS, J.
Action upon a^policy of insurance against fire. From the judgment of the district court of Ramsey county in favor of the plaintiffs for the amount claimed, defendant appeals.
It appears that on February 18,' 1901, defendant issued its policy of insurance, insuring the plaintiffs against loss or damage by fire to the amount of $500 upon the property described in said policy as follows:
On their two-story frame, shingle-roof building, with stone basement, occupied as a dwelling, and situate * * L
*339The period of insurance began March 1, 1901. It further appears the policy was issued at the verbal request of plaintiffs, without any representations as to the occupancy of the premises. The building had been vacant a number of months prior to March 1, 1901, and continued vacant until wholly destroyed by fire; but defendant was not informed of this fact until after its destruction, and never inspected the building insured.
Plaintiffs contend that the nonoccupancy of a building so described is not a defense unless it appears that thereby the hazard is increased; also that by section 25, c. 175, p. 401, haws 1895, it was the duty of the company to inspect the premises, and therefore that defendant is charged with notice that the building insured was vacant when the policy was issued. On the other hand, defendant insists that it assumed the risk of the destruction of an occupied building, and that the term “occupied as a dwelling,” contained in the policy, must be construed as words of warranty.
Section 25 of said chapter, known as the “valued policy clause,” in part reads:
In the absence of any change increasing the risk, without the consent of the insurer, and in the absence of intentional fraud on the part of the insured, in case of total loss the whole amount mentioned in the policy or renewal upon which the insurer receives a premium shall be paid.
In this connection said section further provides that
Any person * * * hereafter insuring any building or structure against loss or damage by fire, lightning or other hazard * * * shall cause such building or structure to be examined by the insurer or his agent, and a full description thereof to be made, and the insurable value thereof to be fixed by the insurer or his agent, the amount of which shall be stated in the policy of insurance.
By the clause last quoted the duty is placed upon the insured to cause an examination of the building to be made by the insurer, and the duty is also thereby placed upon the insurance company to examine the structure for the purpose of determining the value of the buildings and safeguarding the rights of both parties against fraudulent representations *340as to its value. We are of the opinion the purpose of the examination was not to determine whether the premises were occupied, and had no relation to that subject. The failure of defendant to so inspect may be urged as a waiver of the right to insist that the premises were of less value than fixed in the policy, but it cannot be construed as charging defendant with notice that the premises were vacant. We therefore have only to inquire whether defendant assumed the risk of destruction by fire of an unoccupied building, and this question is determined by the construction to be given to the words “occupied as a dwelling,” contained in the policy under consideration.
The question has frequently been before the courts, sometimes under conditions wherein it appeared that proof was received to the effect that occupancy of the building lessened the hazard. In other cases the naked proposition has been presentéd whether the term “occupied as a dwelling” must be construed as words of warranty. The questions have been so closely interwoven that the courts in many instances have quite naturally blended them in assigning reasons for their respective conclusions, and this has led to some confusion in the authorities.
The rule, however, has been universally adopted that the term, is one of warranty, and that a liability does not exist upon such a policy when the building so insured was vacant at the time the policy was issued, and continued unoccupied until destroyed by fire. Alexander v. Germania, 66 N. Y. 464; Hamburg-Bremen v. Lewis, 4 App. D. C. 66; Boyd v. Vanderbilt, 90 Tenn. 212, 16 S. W. 470; Baker v. German, 124 Ind. 490, 24 N. E. 1041. The principle is also affirmed in the following cases: Franklin v. Martin, 40 N. J. L. 568; Stout v. City, 12 Iowa, 371; Pottsville v. Fromm, 100 Pa. St. 347; Sarsfield v. Metropolitan, 61 Barb. 479; Maher v. Hibernia, 67 N. Y. 283; Parmelee v. Hoffman, 54 N. Y. 193; Wall v. East River, 7 N. Y. 370; Texas v. Stone, 49 Tex. 4; Wood v. Hartford, 13 Conn. 533, 544; Burleigh v. Gebhard, 90 N. Y. 220. This was the view of the learned trial court, and we are constrained to adopt it in determining the issue presented.
As stated elsewhere, however, we are unable to agree with the trial court that defendant is charged with notice that the premises in question were unoccupied because of the provisions of section 25, c. 175, p. 401, Laws 1895.
It therefore follows the judgment appealed from is reversed.